+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 16, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19–32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites:
“19. A filter assembly comprising a housing (15) and a filter cartridge (10) for separating a liquid from compressed gas, the filter cartridge (10) being provided within the housing (15), the housing (15) comprising: 
- a housing inlet (16) adapted to be fluidly connected to a compressed gas outlet (4) and,

the filter cartridge (10) comprising a filter inlet (11) fluidly connected to said housing inlet (16) and a filter element (12) provided between a top cap (18) and a bottom cap (19) which are also part of the filter cartridge (10), said bottom cap (19) comprising the filter inlet (11), whereby the top cap (18) and the bottom cap (19) create a circular or predominantly circular guiding system for mounting said filter element (12), and whereby the bottom cap (19) further comprises a first part (19a) receiving the filter element (12) and a second part (19b) connected to a mating surface (20) of the housing (15) characterised in that the second part (19b) comprises a first section (21a) and a second section (21b); that the first section (21a) has another shape than the second section (21b), such that the bottom cap (19) cannot rotate in relation to the mating surface (20); that the bottom cap (19) comprises a self-aligning unit (25); that the self-aligning unit (25) is positioned between a rim (22) which is part of the second part (19b) and the outer contour of the bottom cap (19) and which has a height HC; and that the first section (21a) and the second section (21b) are part of the rim (22), whereby the mating surface (20) is provided with a corresponding shape.” Emphasis added. 

Claim 19 is indefinite because the language is confusing as to which part has a height HC, i.e., is it the “rim” the “second part” or the “outer contour of the bottom cap.” 
Claim 19 is also indefinite because it is unclear from the claim as to what is “a corresponding shape” of the mating surface. 
For the purpose of examination, claim 19 is interpreted as:
“19. A filter assembly comprising a housing (15) and a filter cartridge (10) for separating a liquid from compressed gas, the filter cartridge (10) being provided within the housing (15), the housing (15) comprising: 
- a housing inlet (16) adapted to be fluidly connected to a compressed gas outlet (4) and,
- a housing outlet (17), wherefrom purified gas is retrieved, 
the filter cartridge (10) comprising a filter inlet (11) fluidly connected to said housing inlet (16) and a filter element (12) provided between a top cap (18) and a bottom wherein the rim has a height HC; and that the first section (21a) and the second section (21b) are part of the rim (22), whereby the mating surface (20) is provided with a corresponding shape of the self-aligning unit.”

Claims 20–30 and 35 are indefinite as they depend from claim 19. 
Claims 31 and 33–34 have the same issue and are interpreted in the same way as claim 19. 
Claim 32 is indefinite as it depends from claim 31. 
Claim 32 is also indefinite as it is unclear because the term “filter cartridges” lacks antecedent basis. It is unclear if the plurality of filter cartridges in claim 32 are all the same filter cartridges as the one recited in claim 31 or contains different types of filter cartridges. Additionally, the term “it” is indefinite as it lacks antecedent basis. 
For the purpose of examination, claim 31 is interpreted as:
“32. The liquid separation vessel according to claim 31, characterised in that the liquid separation vessel is provided with a plurality of the filter cartridges (10).”

Claim 21 recites:
a rim (22) is provided on the second part (19b), whereby this rim (22) is provided with one or more grooves (23) along its circumference to mount one or more seals (24).” Emphasis added. 

Claim 21 is indefinite because it is unclear if the term “a rim” is the same as the rim recited in claim 19. 
For the purpose of examination, claim 21 is interpreted as:
“21. The filter assembly according to claim 19, the rim (22) is provided with one or more grooves (23) along its circumference to mount one or more seals (24).”


Claim Rejections - 35 USC §§ 102 or 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 19–25 and 28–32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster et al., US 2011/0296999 A1 (“Foerster”). 
Claims 24–25 are alternatively rejected under 35 U.S.C. 103 as being obvious over Foerster in view of Ikegami et al., JP 2004-136203 A (“Ikegami”)1. 
Claims 26–27are rejected under 35 U.S.C. 103 as being obvious over Foerster in view of Ikegami. 
Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Foerster. 
Claim 33 is 
Claim 34 is rejected under 35 U.S.C. 103 as being obvious over Foerster in view of Dworatzek et al., US 2016/0256813 A1 (“Dworatzek”). 
Claim 19 requires a filter assembly. The filter assembly comprises a housing and a filter cartridge for separating a liquid from compressed gas. The filter cartridge is provided within the housing. The housing comprises a housing inlet adapted to be fluidly connected to a compressed gas outlet. The housing comprises a housing outlet, wherefrom purified gas is retrieved. The filter cartridge comprises a filter inlet fluidly connected to the housing inlet and a filter element provided between a top cap and a bottom cap which are also part of the filter cartridge.  The bottom cap comprises the filter inlet. The top cap and the bottom cap create a circular or predominantly circular guiding system for mounting the filter element. The bottom cap further comprises a first part receiving the filter element and a second part connected to a mating surface of the housing characterized in that the second part comprises a first section and a second section. The first section has another shape than the second section, such that the bottom cap cannot rotate in relation to the mating surface. The bottom cap comprises a self-aligning unit. The self-aligning unit is positioned between a rim which is part of the second part and the outer contour of the bottom cap. The rim has a height HC. The first section and the second section are part of the rim. The mating surface is provided with a corresponding shape of the self-aligning unit.
Foerster discloses a filter assembly (i.e., compressed air filter 1). Foerster Fig. 1, [0082].   The filter assembly 1 comprises a housing (i.e., filter housing 2) and a filter cartridge (i.e., filter element 5) for separating a liquid (i.e., foreign bodies) from compressed gas (i.e., compressed air). Id. at Fig. 1, [0082]– [0083]. The filter cartridge 5 is provided within the housing 2. Id. at Fig. 1, [0083]. The housing 2 comprises a housing inlet (i.e., intake channel 9) adapted to be Id. at Fig. 4.4, [0082]. Foerster further discloses that the housing 2 comprises a housing outlet (i.e., discharge channel 10), wherefrom purified gas (i.e., compressed gas has been cleaned) is retrieved. Id. at Fig. 4.4, [0082]. The filter cartridge 5 comprises a filter inlet (i.e., the inlet formed by neck portion 13) fluidly connected to the housing inlet 9 and a filter element (i.e., filter medium 8) provided between a top cap (i.e., element lower portion 6) and a bottom cap (i.e., the element upper portion 7) which are also part of the filter cartridge 5. Id. at Fig. 1, [0083]. The bottom cap 7 comprises the filter inlet 9. Id. at Fig. 1, [0085]. The top cap 6 and the bottom cap 7 create a circular or predominantly circular guiding system for mounting the filter element 8. Id. at Fig. 2.2, [0090]. The bottom cap 7 further comprises a first part receiving the filter element (i.e., see annotated Fig. 2.6) and a second part (i.e., see annotated Fig. 2.6) connected to a mating surface (i.e., the part of housing 2 that connects with the second part of bottom cap 7, including structure from housing upper portion 2 and structure from housing cap 4) characterized in that the second part comprises a first section and a second section (see annotated Fig. 2.3). Id. at Fig. 2.3. The first section has another shape than the second section (i.e., first section is more arc shaped and second section is more straight line shaped), such that the bottom cap cannot rotate (i.e., rotation prevention) in relation to the mating surface. Id. at Fig. 2.3, [0095]. The bottom cap 7 comprises a self-aligning unit (i.e., resilient tongues 27). Id. at Fig. 3.2, [0108]. The self-aligning unit 27 is positioned between a rim (i.e., groove 45) which is part of the second part and the outer contour (i.e., delimiting rib 17) of the bottom cap 7. Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The rim 45 has a height HC (i.e., the distance between the delimiting rib 17 and the top of groove 45). Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The first section and the second section are part of the rim 45 as shown in the Id. at Fig. 2.1. Foerster also discloses that the housing cap 4 is provided with a corresponding shape (i.e., inner thread 21) of the self-aligning unit 27. Id. at Fig. 3.5, [0108]. 

    PNG
    media_image1.png
    518
    623
    media_image1.png
    Greyscale


                 
    PNG
    media_image2.png
    518
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    603
    media_image3.png
    Greyscale



Claim 20 describes the filter assembly according to claim 19. The second part is relatively circular or oval on the rest of the circumference, excluding the second section.
Foerster discloses that the second part 13 is relatively circular on the rest of the circumference, excluding the second section (i.e., the straight-line part) as shown in the annotated figure above. Foerster annotated Fig. 2.3. 
Claim 21 describes the filter assembly according to claim 19. The rim is provided with one or more grooves along its circumference to mount one or more seals.
Foerster discloses that the rim 45 is provided with one or more grooves along its circumference to mount seal 44. Foerster Figs. 2.2 and 2.4, [0088]. 
Claim 22 
Foerster discloses that the self-aligning unit 27 is provided on the second part. Foerster Figs. 3.4–3.5. 
Claim 23 describes the filter assembly according to claim 19. The self-aligning unit forms an integral part of the bottom cap. 
Foerster discloses that the self-aligning unit 27 is an integral part of the bottom cap 7 as best shown in Fig. 3.2. Foerster Fig. 3.2, [0108]. 
Claim 24 describes the filter assembly according to claim 19. The self-aligning unit comprises a protruding segment. 
Foerster discloses that the self-aligning unit 27 comprises a protruding segment (i.e., the flaps). Foerster Fig. 3.2, [0109]. 
Claim 25 describes the filter assembly according to claim 24. The mating surface comprises a retracted segment for receiving the protruding segment. 
Foerster discloses that the mating surface 21 comprises a retracted segment (i.e., the groove of the inner thread 21) for receiving the protruding segment (i.e., the flaps of selfcted -aligning unit 27). Foerster Fig. 3.5, [0111]. 
Claim 26 describes the filter assembly according to claim 24. The protruding segment comprises a tapered ending. 
Claim 27 describes the filter assembly according to claim 25. The retracted segment comprises a receiving section and a fixing section. The receiving section guides the protruding segment towards the fixing section.
Foerster does not disclose that the protruding segment of the self-aligning unit 27 comprises a tapered ending. However, the limitation of a “self-aligning unit” in claim 1 could alternatively be mapped to Foerster’s markings 26. Foerster Fig. 3.1, [0122]. Foerster’s marking Id. at Figs. 2.1–2.2 as required by instant claim 1. Foerster also discloses that the markings 26 could take other alternative forms for the purposes of engaging/align the filter 5 with a filter housing. Id. at Fig. 2.1, [0122]. 
This alternative mapping of Foerster does not explicitly disclose that the markings 26 comprise a protruding segment as required in claim 24. Foerster further does not disclose that the mating surface comprises a retracted segment for receiving the protruding element. Additionally, Foerster does not disclose that the protruding segment comprises a tapered ending or that the retracted segment comprises a receiving section and a fixing section as required in claims 26 and 27. 
In the analogous art of filter connections with a filter housing head, Ikegami discloses a self-aligning unit (i.e., locking protrusions 46, which comprises protruding segment) comprising a tapered ending (i.e., the tip of the triangular shaped protrusion). Ikegami Fig. 1, p. 3, [0019]. Ikegami also discloses a mating surface (i.e., the space between side surface portions 19a and recess 21) which is a retracted segment for receiving the protruding element 46. Id. Ikegami further discloses that the retracted segment comprises a receiving section (i.e., the space between side surface portions 19a) and a fixing section (i.e., recess 21). Id. Ikegami discloses that its design allows the filter element 40 to be mounted on the upper-case half 10 smoothly. Additionally, Ikegami discloses that its design does not allow the filter element rotate with respect to the upper-case during assembly and therefore seal member damage is prevented due to relative rotation. Id. at p. 2, [0008]. It would have been obvious to substitute Foerster’s marking 26 with Ikegami’s locking protrusions 46 for the benefits disclosed above. A person of ordinary skill in the art would also be motivated to do the substitution because both elements serve the 
Claim 28 describes the filter assembly according to claim 19. The second part comprises two or more second sections. 
Foerster discloses three second sections as shown in annotated Fig. 2.3 above. Foerster annotated Fig. 2.3. 
Claim 29 describes the filter assembly according to claim 19. The second part comprises two or more self-aligning units. 
Foerster discloses that the second part comprises a two or more self-aligning units 27. Foerster Fig. 3.1, [0109]. 
Claim 30 describes the filter assembly according to claim 19. The second part is detachably connected with the mating surface. 
Foerster discloses that the second part is detachably connected with the mating surface as the second part of the bottom cap 7 could engaged/disengage with housing upper portion 3 and housing cap 4. Foerster [0043]. 
Claim 31 describes a liquid separation vessel provided with a filter cartridge for separating liquid from gas. The liquid separation vessel comprises a vessel inlet adapted to be connected to a source of gas. The liquid separation vessel comprises a vessel outlet, wherefrom purified gas is retrieved. The filter cartridge comprises a filter inlet fluidly connected to the vessel inlet. The filter cartridge comprises a filter element. The filter element is provided between a top cap and a bottom cap which are also part of the filter cartridge. The bottom cap comprises the filter inlet. The top cap and the bottom cap create a circular or predominantly 
Foerster discloses describes a liquid separation vessel (i.e., liquid separator) provided with a filter cartridge (i.e., filter element 5) for separating liquid from gas. Foerster Fig. 1, [0003] and [0083]. It is noted here that while Foerster disclose the filter cartridge 1 is a compressed air filter, Foerster discloses that its invention could also be used in a fluid separator. Id. at [0003]. The liquid separation vessel comprises a vessel inlet (i.e., intake channel 9) adapted to be connected to a source of gas (i.e., compressed air). Id. at Fig. 1, [0082]. The liquid separation vessel 1 comprises a vessel outlet (i.e., discharge channel 10), wherefrom purified gas is retrieved. Id. The filter cartridge 5 comprises a filter inlet (i.e., the inlet formed by neck portion 13) fluidly connected to the vessel inlet 9. Id. at Fig. 1, [0082]–[0083]. The filter cartridge 5 comprises a filter element (i.e., filter medium 8). The filter element 8 is provided between a top cap (i.e., element lower portion 6) and a bottom cap (i.e., element upper portion 7) which are also part of the filter cartridge 5. Id. at Fig. 1, [0083]. The bottom cap 7 comprises the filter inlet formed by neck portion 13. Id. at Fig. 1, [0085]. The top cap 6 and the bottom cap 7 create a circular or predominantly circular guiding system for mounting the filter element 5. Id. at Fig. 1.  The bottom cap 7 further comprises a first part receiving the filter element (i.e., see annotated Id. at Fig. 2.3.  The second part comprises a first section and a second section (see annotated Fig. 2.3). Id. at Fig. 2.3. The first section has another shape than the second section (i.e., first section is more arc shaped and second section is more straight line shaped), such that the bottom cap 7 cannot rotate (i.e., rotation prevention) in relation to the mating surface. Id. at Fig. 2.3, [0095]. The bottom cap 7 comprises a self-aligning unit (i.e., resilient tongues 27). Id. at Fig. 3.2, [0108]. The self-aligning unit 27 is positioned between a rim (i.e., groove 45) which is part of the second part and the outer contour (i.e., delimiting rib 17) of the bottom cap 7. The rim has a height HC (i.e., the distance between the delimiting rib 17 and the top of groove 45). Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The first section and the second section are part of the rim 45 as shown in the figure. Id. at Fig. 2.1. Foerster also discloses that the housing cap 4 is provided with a corresponding shape (i.e., inner thread 21) of the self-aligning unit 27. Id. at Fig. 3.5, [0108]. 

    PNG
    media_image1.png
    518
    623
    media_image1.png
    Greyscale


                 
    PNG
    media_image2.png
    518
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    603
    media_image3.png
    Greyscale

Claim 32 describes the liquid separation vessel according to claim 31. The liquid separation vessel is provided with a plurality of the filter cartridges. 
While Foerster does not disclose that the liquid separation vessel is provided with a plurality of filter cartridges, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Claim 33 describes a compressor. The compressor comprises a compressor element having a gas inlet and a compressed gas outlet.  A liquid separation vessel is provided on the compressed gas outlet. The liquid separation vessel has a vessel inlet fluidly connected to the compressed gas outlet and a vessel outlet providing purified gas. The liquid separation vessel is provided with a filter cartridge comprising a filter inlet fluidly connected to the compressed gas outlet. The filter cartridge comprises a filter element provided between a top cap and a bottom cap which are also part of said filter cartridge. The bottom cap comprises the filter inlet. The top cap and the bottom cap create a circular or predominantly circular guiding system for mounting 
Foerster discloses a liquid separation vessel (i.e., liquid separator). Foerster Fig. 1, [0003]. The liquid separation vessel has a vessel inlet (i.e., intake channel 9) and a vessel outlet providing purified gas (i.e., compressed air). Id. at Fig. 1, [0082].  The liquid separation vessel is provided with a filter cartridge (i.e., filter element 5) comprising a filter inlet (i.e., the inlet formed by neck portion 13). Id. at Fig. 1, [0082]–[0083]. The filter cartridge comprises a filter element (i.e., filter medium 8) provided between a top cap (i.e., element lower portion 6) and a bottom cap (i.e., element upper portion 7) which are also part of said filter cartridge 5. Id. at Fig. 1, [0083]. The bottom cap comprises the filter inlet formed by neck portion 13. Id. at Fig. 1, [0085]. The top cap 6 and the bottom cap 7 create a circular or predominantly circular guiding system for mounting said filter element 5. Id. at Fig. 1.  The bottom cap 7 further comprises a first part receiving the filter element (i.e., see annotated Fig. 2.6) and a second part (i.e., see annotated Fig. 2.6) connected to a mating surface (i.e., the part of housing 2 that connects with the second part of bottom cap 7, including structure from housing upper portion 2 and structure from housing cap 4) of the liquid separation vessel. Id. at Fig. 2.3.  The second part comprises a first section and a second section (see annotated Fig. 2.3). Id. at Fig. 2.3. The first section has  Id. at Fig. 2.3, [0095]. The bottom cap 7 comprises a self-aligning unit (i.e., resilient tongues 27). Id. at Fig. 3.2, [0108]. The self-aligning unit 27 is positioned between a rim (i.e., groove 45) which is part of the second part and the outer contour (i.e., delimiting rib 17) of the bottom cap 7. The rim has a height HC (i.e., the distance between the delimiting rib 17 and the top of groove 45). Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The first section and the second section are part of the rim 45 as shown in the figure. Id. at Fig. 2.1. Foerster also discloses that the housing cap 4 is provided with a corresponding shape (i.e., inner thread 21) of the self-aligning unit 27. Id. at Fig. 3.5, [0108]. 

    PNG
    media_image1.png
    518
    623
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    518
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    603
    media_image3.png
    Greyscale

Foerster does not explicitly disclose that a compressor comprising a compressor element having a gas inlet and a compressed gas outlet. Foerster does not explicitly disclose that the liquid separation vessel is provided on the compressed gas outlet or that the liquid separation 
In the analogous art of compressed liquid separators, Cools discloses a liquid separator 1 comprises a vessel 2 with an inlet 3 for a liquid/gas mixture. Cools Fig. 1, [0039]. Cools also discloses that the liquid/gas mixture comes from an oil injected screw compressor. Id. at Fig.1, [0040]. It would have been obvious for Foerster’s compressed gas to come from an oil injected screw compressor because such connection is known in the liquid separator art as being suitable to supply compressed fluid to a liquid separator. With this modification, Foerster’s liquid separation vessel 1 would have an oil injected screw compressor provided on inlet side (i.e., the gas outlet of the oil injected screw compressor being fluidly connected to the inlet of the liquid separation vessel. The inlet of the filter cartridge 5 of Foerster would also be in fluidly connected to the compressed gas outlet for Foerster’s liquid separation vessel 1 to function.  
Claim 34 describes a vacuum pump comprising a vacuum element having a vacuum inlet and an outlet. A liquid separation vessel is provided on the outlet. The liquid separation vessel has a vessel inlet fluidly connected to the outlet and a vessel outlet providing purified gas. The liquid separation vessel is provided with a filter cartridge comprising a filter inlet fluidly connected to the outlet. The filter cartridge comprises a filter element provided between a top cap and a bottom cap which are also part of said filter cartridge. The bottom cap comprises the filter inlet. The top cap and the bottom cap create a circular or predominantly circular guiding system for mounting said filter element. The bottom cap further comprises a first part receiving the filter element and a second part connected to a mating surface of the liquid separation vessel. The second part comprises a first section and a second section. The first section has another shape than the second section such that the bottom cap cannot rotate in relation to the mating surface. 
Foerster discloses a liquid separation vessel (i.e., liquid separator). Foerster Fig. 1, [0003]. The liquid separation vessel has a vessel inlet (i.e., intake channel 9) and a vessel outlet providing purified gas (i.e., compressed air). Id. at Fig. 1, [0082].  The liquid separation vessel is provided with a filter cartridge (i.e., filter element 5) comprising a filter inlet (i.e., the inlet formed by neck portion 13). Id. at Fig. 1, [0082]–[0083]. The filter cartridge comprises a filter element (i.e., filter medium 8) provided between a top cap (i.e., element lower portion 6) and a bottom cap (i.e., element upper portion 7) which are also part of said filter cartridge 5. Id. at Fig. 1, [0083]. The bottom cap comprises the filter inlet formed by neck portion 13. Id. at Fig. 1, [0085]. The top cap 6 and the bottom cap 7 create a circular or predominantly circular guiding system for mounting said filter element 5. Id. at Fig. 1.  The bottom cap 7 further comprises a first part receiving the filter element (i.e., see annotated Fig. 2.6) and a second part (i.e., see annotated Fig. 2.6) connected to a mating surface (i.e., the part of housing 2 that connects with the second part of bottom cap 7, including structure from housing upper portion 2 and structure from housing cap 4) of the liquid separation vessel. Id. at Fig. 2.3.  The second part comprises a first section and a second section (see annotated Fig. 2.3). Id. at Fig. 2.3. The first section has another shape than the second section (i.e., first section is more arc shaped and second section is more straight line shaped). The bottom cap 7 cannot rotate (i.e., rotation prevention) in relation to the mating surface. Id. at Fig. 2.3, [0095]. The bottom cap 7 comprises a self-aligning unit (i.e., resilient tongues 27). Id. at Fig. 3.2, [0108]. The self-aligning unit 27 is positioned between Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The first section and the second section are part of the rim 45 as shown in the figure. Id. at Fig. 2.1. Foerster also discloses that the housing cap 4 is provided with a corresponding shape (i.e., inner thread 21) of the self-aligning unit 27. Id. at Fig. 3.5, [0108]. 

    PNG
    media_image1.png
    518
    623
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    518
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    603
    media_image3.png
    Greyscale

Foerster does not explicitly disclose that a vacuum pump comprising a vacuum element having a vacuum inlet and an outlet. Foerster does not disclose that its liquid separation vessel 1 
In the analogous art of liquid separating filters, Dworatzek discloses a liquid separation vessel 100 used for de-oiling air originating from an air compressor or a vacuum pump. Dworatzek Fig. 1, [0007]. It would been obvious for Foerster’s compressed air to be originated from a vacuum pump as disclosed by Dworatzek because vacuum pump is a known source in the liquid separation art for supplying compressed air to a liquid separating filter. With this modification, Foerster’s liquid separation vessel would be provided on the outlet of a vacuum pump as disclosed by Dworatzek and the vessel inlet of liquid separation vessel 1 would be fluidly connected to the outlet of the vacuum pump as disclosed by Dworatzek. 
Claim 35 discloses a use of a filter assembly according to claim 19 for the liquid separation within a compressor or vacuum pump.
As discussed in claims 33–34, it would have been obvious for Foerster’s filter assembly for liquid separation (i.e., liquid separation vessel 1) to be used within a compressor or a vacuum pump as compressor and vacuum pump are known source for generating compressed air to be filtered in the liquid separation vessel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Ikegami reference is the 14-page Foreign Reference dated Dec. 27, 2019 (“Ikegami”). A copy of Ikegami’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.